DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 and 05/04/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the controller logic determines from a second temperature sensor coupled to the second temperature sensor interface a temperature in an ambient environment external to the heated surface, and dynamically adjusts the first temperature threshold as temperature of the ambient environment changes.” It is unclear what the controller logic does to “dynamically adjust” the first temperature threshold. Examiner suggests amending the limitations from claims 2 or 3 into claim 1 to further define the dynamic adjustment of the first temperature threshold.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach or suggest the claimed invention as a whole. 
The closest prior art would be Reusche et al (US 2007/0204857). Reusche teaches a first temperature sensor interface; a second temperature sensor interface; a heating element interface; and controller logic that determines from a first temperature sensor in a heated surface that is coupled to the first temperature sensor interface when a temperature of the heated surface is less than a first temperature threshold, and in response, applies power to a heating element in the heated surface that is coupled to the heating element interface, and when the temperature of the heated surface is not less than the first temperature threshold, removes power from the heating element in the heated surface, wherein the controller logic determines from a second temperature sensor coupled to the second temperature sensor interface a temperature in an ambient environment external to the heated surface.
However, Reusche does not teach wherein the controller logic determines from a second temperature sensor coupled to the second temperature sensor interface a temperature in an ambient environment external to the heated surface, and dynamically adjusts the first temperature threshold as temperature of the ambient environment changes.
The second closest prior art would be Enander et al (US 6,332,580). Enander teaches a relationship between the first temperature sensor reading and the second temperatures sensor reading where the heating source is adjusted according to this relationship. However, The second temperature reading is not used to adjust the first temperature threshold as temperature of the ambient environment changes.

Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761